Dismissed and Memorandum Opinion filed June 25, 2009







Dismissed
and Memorandum Opinion filed June 25, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00422-CV
____________
 
EPERNAY COMMUNITY ASSOCIATION, INC., Appellant
 
V.
 
SAAD SHAAR and JEANETE SHAAR, Appellees
 

 
On Appeal from the 270th District
Court
Harris County, Texas
Trial Court Cause No.
2007-49806
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from an order signed April 20, 2009, denying appellant=s plea in abatement.  The clerk=s record was filed on May 21, 2009. 
On May 21, 2009, appellees filed a motion to dismiss the appeal for lack of
jurisdiction.




Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  There is no statute permitting
an appeal from the denial of a plea in abatement to join additional parties.
On June
1, 2009, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal on or before June 11, 2009.  See Tex. R. App. P. 42.3(a).
Appellant
filed no response, either to our letter or to appellees= motion to dismiss.
Appellees= motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Anderson, Guzman, and
Boyce.